Citation Nr: 0938157	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  07-09 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to July 
1976.

This matter came to the Board of Veterans' Appeals (Board) 
from a December 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in August 2008.  A review of the record shows that 
the RO has complied with all remand instructions.  Stegall v. 
West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  A hearing loss was not manifested during service, 
sensorineural hearing loss was not exhibited within the first 
post service year, and current hearing loss is not otherwise 
related to the Veteran's active service.

2.  Tinnitus was not manifested during service and is not 
otherwise related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, and sensorineural hearing loss may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

Duty to Notify

In this case, VA satisfied its duties to the Veteran in a 
VCAA letter issued in September 2004.  The letter predated 
the December 2004 rating decision.  See id.  The VCAA letter 
notified the Veteran of what information and evidence is 
needed to substantiate his claims, as well as what 
information and evidence must be submitted by the claimant, 
and what information and evidence will be obtained by VA.  
Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  
The September 2004 letter has clearly advised the Veteran of 
the evidence necessary to substantiate his claims. 

In March 2006, the Veteran was provided with notice of the 
types of evidence necessary to establish a disability rating 
and the type of evidence necessary to establish an effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the Veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to service connection, any questions as 
to the appropriate disability rating and effective date to be 
assigned are rendered moot. 

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of 
either notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

Duty to Assist

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
Veteran's service treatment records and post-service VA and 
private medical records.  There is no indication of relevant, 
outstanding records which would support the Veteran's claims.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
Additionally, the evidence of record contains a VA 
examination performed in September 2006 with an October 2008 
addendum opinion.  Collectively, the examination report and 
opinion obtained are thorough and contain sufficient 
information to decide the issues on appeal.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issues on appeal.

Criteria & Analysis

This appeal involves claims of service connection for 
bilateral hearing loss and for tinnitus.  Applicable law 
provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 
C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's 
Under Secretary for Health determined that it was appropriate 
to consider high frequency sensorineural hearing loss an 
organic disease of the nervous system and therefore a 
presumptive disability.

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 
(1993).

The lack of any evidence that the Veteran exhibited hearing 
loss during service is not fatal to his claim.  The laws and 
regulations do not require in-service complaints of or 
treatment for hearing loss in order to establish service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Instead, as noted by the Court:

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

Service treatment records are negative for any complaints or 
findings of hearing loss or tinnitus.  An April 1969 Report 
of Medical Examination reflects pure tone thresholds, in 
decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
5

0
LEFT
5
5
5

0




An examination performed for separation purposes in June 1976 
reflects puretone thresholds, in decibels, as follows:  


HERTZ

500
1000
2000
3000
4000
RIGHT
10
20
15

35
LEFT
15
20
20

30

In April 2005, the Veteran sought VA outpatient treatment 
complaining of hearing loss and tinnitus which he stated was 
due to his service in Vietnam as a machine gunner.  The 
assessment was hearing loss, left greater than right.  
Following audiometric testing the previous month, a December 
2005 report from Audiological Associates indicates that 
testing was consistent with bilateral sensorineural hearing 
loss.  

At the September 2006 VA examination, the Veteran complained 
that sometimes he cannot hear and a speaker must repeat.  He 
reported exposure to loud noise during service, and worked at 
a cannery for one year post-service and was exposed to 
significant occupational noise exposure.  Thereafter he 
worked at a ship repair facility for one year and was exposed 
to significant occupational noise exposure.  From 1984 to 
1997, he worked for Navy civil service and was exposed to 
significant occupational noise exposure.  From 1997 to 2001, 
he worked for a private company and was exposed to 
significant occupational noise exposure.  From 2001 to the 
present, he delivers newspapers and is not exposed to 
significant occupational noise exposure.  He reported a 
history of significant recreational noise exposure, as a 
hunter.  With regard to the tinnitus, he reported that when 
he separated from service, he did not pay attention to 
tinnitus.  When he was working for Navy civil service around 
1985, he began to pay attention to the tinnitus.  He 


reported bilateral tinnitus as constant and similar to an 
"insect sound."  Pure tone thresholds, in decibels, were as 
follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
35
35
30
35
35
LEFT
40
35
35
35
35

Speech recognition was 32 percent in the right ear and 18 
percent in the left ear.  The examiner diagnosed hearing loss 
due to auditory processing pathology involving the brainstem 
and auditory cortex.  The examiner opined that the Veteran's 
hearing loss is not the result of acoustic trauma, and the 
etiology does not support acoustic trauma as the causative 
factor.  The examiner stated that the test results showed 
normal otoacoustic emissions in the left ear, and emissions 
at 2000 Hertz in the right ear.  The examiner explained that 
otoacoustic emissions evaluation is a specific test of outer 
hair cell function with normal outer hair cell function and 
such results are not consistent with acoustic trauma.  The 
examiner also noted that the Veteran has a profound loss of 
speech recognition.  Although acoustic trauma hearing loss 
does degrate speech recognition, it does not usually cause 
such a profound loss of speech recognition.  With a profound 
loss of speech recognition, the Veteran probably has 
pathology involving the brainstem or auditory cortex.  
Acoustic trauma does not cause brainstem or auditory cortex 
pathology.  The examiner opined that the Veteran's tinnitus 
is not the result of acoustic trauma and the probable 
causative factor involves the brainstem or auditory cortex, 
and brainstem or auditory cortex pathology is not caused by 
acoustic trauma.  

In October 2008, the same VA examiner offered an addendum 
opinion.  The examiner acknowledged the decibel change 
between the April 1969 and June 1976 audio testing, but 
stated that the decibel level obtained during the discharge 
audiogram does not constitute an auditory disability or 
hearing impairment.  The examiner explained that small 
changes in decibel levels (thresholds) between audiograms are 
common, and the magnitude of change between entry and 
discharge audiogram is not significant.  The examiner also 
stated that decibels levels obtained on the discharge 
audiogram did not indicate a delayed underlying pathology 
with the potential to cause hearing impairment at a later 
date.  The examiner opined that there was no evidence that 
profound loss of speech recognition had clinical onset in 
service or was related to active duty.  The examiner also 
explained that with normal outer hair cells and profound 
speech recognition, hearing loss and tinnitus etiology appear 
to be related to pathology involving the brainstem or 
auditory cortex.  The examiner stated that there is no 
evidence that brainstem or auditory cortex pathology is 
related to active service.  The examiner also acknowledged 
the Veteran's report of tinnitus in 1985 and opined that 
there is no evidence that tinnitus had clinical onset in 
service or was related to active service.

Upon review of the entire evidence of record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claims of entitlement to service connection for 
bilateral hearing loss and tinnitus.  Initially, even in 
consideration of in-service audiometric test results 
reflecting an upward shift in tested thresholds in June 1976, 
as explained by the VA examiner in October 2008, such decibel 
levels did not constitute an auditory disability or hearing 
impairment, and the change between the thresholds were not 
significant.  

While the lack of in-service findings of complaints or 
diagnoses of hearing loss or tinnitus in service does not 
preclude a finding of service connection, it is relevant that 
the Veteran did not file an initial claim for compensation 
until May 2004, thus over 27 years after he separated from 
service.  Moreover, sensorineural hearing loss was not 
documented until decades after service.  The first indication 
in the record of hearing loss was not until April 2005, when 
the Veteran sought VA outpatient treatment complaining of 
hearing loss and tinnitus which he stated was due to his 
service in Vietnam as a machine gunner.  Thus, the evidence 
of record does not reflect any documented complaints of any 
hearing loss or tinnitus until over 28 years after separation 
from service.  The Veteran reported that he experienced 
tinnitus beginning in 1985; however, this still constituted 
nine years after separation from service.  In this regard, 
the Board notes first that the absence of any evidence of 
hearing loss and/or tinnitus for nearly three decades after 
discharge from service, or of persistent symptoms of tinnitus 
between service-discharge and 1985 constitutes negative 
evidence tending to disprove the claim that the Veteran 
developed hearing loss and/or tinnitus as a result of in-
service noise exposure, which resulted in chronic disability 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
The lack of any evidence of continuing hearing loss and/or 
tinnitus for many years between the period of active duty and 
the evidence showing hearing loss and/or tinnitus is itself 
evidence which tends to show that no hearing loss or tinnitus 
was incurred as a result of service.  A prolonged period 
without medical complaint can be considered, along with other 
factors concerning the claimant's health and medical 
treatment during and after military service, as evidence of 
whether a disability was incurred in service or whether an 
injury, if any, resulted in any chronic or persistent 
disability which still exists currently.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Likewise, the VA examiner has opined that the Veteran's 
hearing loss and tinnitus are not due to acoustic trauma.  
The opinions of the VA examiner lead to a finding that the 
Veteran's hearing loss and tinnitus are less likely than not 
related to service.  The Board accepts the VA examiner's 
opinions as being the most probative medical evidence on the 
subject, as such were based on a review of all historical 
records, and contain detailed rationale for the medical 
conclusions.  See Boggs v. West, 11 Vet. App. 334 (1998).  
Given the depth of the examination reports, and the fact that 
the opinions were based on a review of the applicable record, 
the Board finds such opinions probative and material to the 
Veteran's claims.  See Owens v. Brown, 7 Vet. App. 429 
(1995).

In sum, the Board is left with no documented complaints or 
findings of hearing loss or tinnitus in service, no 
documented complaints or findings of hearing loss or tinnitus 
until many years after separation from service, and a medical 
opinion to the effect that such current hearing loss and 
tinnitus are not etiologically related to service.  There is 
no contrary medical opinion of record; in this regard, 
November 2005 and December 2005 private audiological 
evaluations submitted by the Veteran do not express any 
opinion as to any in-service etiological relationship of the 
hearing loss and tinnitus.  

The Board has considered the Veteran's own lay statements to 
the effect that his bilateral hearing loss and tinnitus 
disabilities are causally related to his active service.  
While the Veteran is competent to state his recollections of 
in-service noise exposure, he has not been shown to have the 
medical expertise necessary to render an opinion with regard 
to a diagnosis or etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Moreover, the negative clinical and 
documentary evidence post-service for many years is more 
probative than the remote assertions of the Veteran.  As 
noted above, the lack of continuity of treatment may bear in 
a merits determination on the credibility of the evidence of 
continuity of symptoms by lay parties.  Savage v. Gober, 10 
Vet. App. 488, 496 (1997).

The questions involved regarding causation are medical in 
nature.  As discussed above, the medical opinions of the VA 
examiner (based on a review of the claims file and with 
knowledge of the Veteran's in-service duties) was negative.  
Under these circumstances, the Board is unable to find that 
there is a state of equipoise of the positive evidence and 
negative evidence.  The preponderance of the evidence now of 
record is against the Veteran's claims.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


